Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are presented for examination.
Claim Objections
Claims (3, 4, 5) are objected to because of the following informalities: 
The claim 3 recites “One or more non-transitory computer-readable storage media storing instructions that when executed by one or more computers cause the one or more computers to perform operations for facilitating compression, comprising: receiving an input value of a categorical variable; determining a prediction based on the input value of the categorical variable, a most likely value of the categorical variable, and a difference table for the categorical variable, wherein the most likely value of the categorical variable is based on a plurality of values of the categorical variable, and wherein the difference table for the categorical variable comprises a number for each pair of values of the categorical variable; and producing a result that indicates the prediction.”. However, it’s numbered to be a separate claim. Therefore it’s indefinite because it’s a non-transitory claim that depends on a method claim. Examiner suggests the limitations of the claim 3 “One or more non-transitory computer-readable storage media storing instructions that when executed by one or more computers cause the one or more computers to perform operations for facilitating compression, comprising: receiving an input value of a categorical variable; determining a prediction based on the input value of the categorical variable, a most likely value of the categorical variable, and a difference table for the categorical variable, wherein the most likely value of the categorical variable is based on a plurality of values of the categorical variable, and wherein the difference table for the categorical variable comprises a number for each pair of values of the categorical variable; and producing a result that indicates the prediction. ” needed to create as another independent claim, such as claim 4.
The claim 4 recites “The one or more non-transitory computer-readable storage media of claim 3” However, it’s numbered to be a separate claim. Therefore it’s indefinite because it’s a non-transitory claim that depends on a method claim.  Therefore, the claim is indefinite. In the interest of compact prosecution, the examiner suggests the limitation “The one or more non-transitory computer-readable storage media of claim 3” should be amended as “The one or more non-transitory computer-readable storage media of claim 4”.
The claim 5 recites “The one or more non-transitory computer-readable storage media of claim 8, wherein the variance is based on a multiplicative identity.” However, the dependent claim have to depend on the previously numbered claim, it cannot be depend on the next following numbered claim. Therefore, the claim is indefinite. In the interest of compact prosecution, the examiner suggests the limitation of the claim 5 “The one or more non-transitory computer-readable storage media of claim 8.” Should be amended as “The one or more non-transitory computer-readable storage media of claim 4,”.

Appropriate correction is required.

The claim 4 recites “The one or more non-transitory computer-readable storage media of claim 3” However, the scope of the claim 4 is unclear. This does not seem to be a widely-used term of art, and the applicant does not seem to clearly define the term in the written description. The claim 4 “The one or more non-transitory computer-readable storage media of claim 3” is unclear. As illustrated by the points above, the term is ambiguous, and consequently a person of ordinary skill would not be able to understand the scope of the claim with reasonable certainty. Therefore, the claim is indefinite. In the interest of compact prosecution, the examiner subsequently interprets this limitation “The one or more non-transitory computer-readable storage media of claim 3” as --The one or more non-transitory computer-readable storage media of claim 4-- for the purpose of further examination.
The claim 5 recites “The one or more non-transitory computer-readable storage media of claim 8, wherein the variance is based on a multiplicative identity.” However, the scope of the claim 5 is unclear. This does not seem to be a widely-used term of art, and the applicant does not seem to clearly define the term in the written description. The limitation of the claim 5 “The one or more non-transitory computer-readable storage media of claim 8, wherein the variance is based on a multiplicative identity.” is unclear. As illustrated by the points above, the term is ambiguous, and consequently a person of ordinary skill would not be able to understand the scope of the claim with reasonable certainty. Therefore, the claim is indefinite. In the interest of compact prosecution, the examiner subsequently interprets this limitation 5 “The one or more non-transitory computer-readable storage media of claim 8, wherein the variance is based on a multiplicative identity.” as --The one or more non-transitory computer-readable storage media of claim 5, wherein the variance is based on a multiplicative identity.--  for the purpose of further examination.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1 analysis:
In the instant case, the claims are directed to a method (claims 1-3), media (claims 4-5) and system (claims 6-8). Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A analysis:
Based on the claims being determined to be within of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), in this case the claims fall within the judicial exception of an abstract idea. Specifically the abstract idea of “Mental Processes/Concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. 
Step 2A: Prong 1 analysis:
The claim(s) recite(s):

-       “receiving an input value of a categorical variable” (observation),
-       “determining a prediction based on the input value of the categorical variable, a most likely value of the categorical variable, and a difference table for the categorical variable,” (observation),
-      “producing a result that indicates the prediction” (evaluation).
Step 2A: Prong 2 analysis:
This judicial exception is not integrated into a practical application because it only recites three additional elements, computers, and storage device.  These elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Step 2B analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using  a memory, server and user interface to perform the claimed process of anomaly detection amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, claims 1and 6 recite the following limitations, which are considered a mathematical concept: 

-	“wherein the most likely value of the categorical variable is based on a plurality of values of the categorical variable, and wherein the difference table for the categorical variable comprises a number for each pair of values of the categorical variable;” (Mathematical Concept)

Dependent claim(s) 2, 3, 4, 5, 7-8 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s-) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as they recite further embellishment of the judicial exception.  
Claims 2, 4, 7 recites:
-	“wherein determining a prediction is additionally based on a variance of the categorical variable,” (Judgment) 
-        “ and wherein the variance is based on a plurality of values of the categorical variable, the most likely value of the categorical variable, and the difference table for the categorical variable.” (Mathematical Concept)
Claims 3, 5 and 8
-	“wherein the variance is based on a multiplicative identity.” (Mathematical Concept)
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nair et al. (Pub. No. US10410140– hereinafter, Nair).
Regarding to claim 1, Nair teaches a computer-implemented method for facilitating combining categorical variables with numerical variables in machine learning, comprising: receiving an input value of a categorical variable (Nair, [Column 2, lines 1-5], “Training data may be used to learn a machine learning model to construct a numeric variable C'.T raining data may include a training data input vector and a corresponding reference data output value. The training data input vector, as disclosed herein, may include a categorical variable C.”);
determining a prediction based on the input value of the categorical variable (Nair, [Column 8, lines 6-8], “At block 210, the computing system 300 can determine a value of the numeric variable C' corresponding to the value of the categorical variable C of the prediction input vector.” ),
a most likely value of the categorical variable, and a difference table for the categorical variable (Nair, [Column 11, lines 43-56], “Example training data shown at 405B include three training data input vectors of users and three corresponding reference data output values. Each training data input vector includes a categorical variable C. The categorical variable C includes an acquisition history of a user with respect to monetary values: 1-1000, 1001-8000, or 8001-10000 (which may represent an amount of dollars spent). Each corresponding reference data output value y  includes a subsequent acquisition history of a user with respect to frequency: 3, 4, or 10 purchases per time period, such as per month. Thus, the monetary values are not related to the reference data output values, the values of the target 55 variable, linearly.” Examiner’s note, table in Fig.4 is corresponding to the different table, the history user data is corresponding to the most likely value of the categorical variable.), 
wherein the most likely value of the categorical variable is based on a plurality of values of the categorical variable (Nair, [Column 2, lines 12-15], “As one example, the categorical variable C can include an acquisition history of a user including one or more of regency, frequency, or monetary elements,”),
and wherein the difference table for the categorical variable comprises a number for each pair of values of the categorical variable (Nair, [Column 2, lines 39-43], “If the categorical variable C has a value of Ci , the first array element I of the ;
and producing a result that indicates the prediction (Nair, [Abstract], “The numeric variable can be used in computing a prediction result and in learning a new linear machine learning model.”).

Regarding to claim 6, is being rejected as the claim 1. 
Regarding to claim 2, Nair teaches the method of claim 1, wherein determining a prediction is additionally based on a variance of the categorical variable, and wherein the variance is based on a plurality of values of the categorical variable, the most likely value of the categorical variable, (Nair, [Column 4, lines 37-48], “When computing a prediction result, the categorical variable of the prediction input vector is mapped to its numeric value. For example, the categorical variable of the prediction input vector can have a categorical variable value of c1. The numeric variable C' can have the numeric value w 1. The numeric value w 1 of the numeric variable C' can be multiplied with the weight value W before being added to a prediction score when computing a prediction result. An updated machine learning model can be learned to capture the small variations in the relationship between the categorical variable C and the target that may result over time.” Examiner’s note, the values of c1, c2 is considered as the categorical variable from plurality of variables as it can be seen at [Column 4, lines 23-27], " In some embodiments, the categorical variable C representing a feature can have categorical variable values of { c1, c2, ….cn} corresponding to feature values. Weight values { w1 ; w2…wn} can be learned when learning the first stage machine learning model.”).
and the difference table for the categorical variable (Nair, [Fig.5, column 13, lines 6-21], “The illustrative method begins at step 505A, where the computing system 300 obtains training data, such as from training data store 380. Example training data shown at 505B includes nine training data input vectors of users and nine corresponding reference data output values. Each training data input vector X includes two categorical variables C1 and C2. The categorical variable C1 includes an acquisition history of a user with respect to monetary values: 1-1000, 1001-8000, or 8001-10000 (which may represent an amount of dollars spent). The categorical variable C2 includes an acquisition history of a user with respect to recency: one or more purchases in the previous 1-20, 21-80, or 81-100 days. Each corresponding reference data output value y includes a subsequent acquisition history of a user with respect to frequency: 3, 4, 10, 6, 7, 13, 18, 19, or 25 purchases per time period.” Examiner’s note, the table in figure 5 is considered as the different table wherein, the C1 including categorical variable such as 1-1000).
Regarding to claim 4, is being rejected as the claim 2. 
Regarding to claim 7, is being rejected as the claim 2. 
Regarding to claim 3, Nair teaches the method of claim 2, wherein the variance is based on a multiplicative identity (Nair, [Column 4, lines 42-48], “The numeric variable C' can have the numeric value w 1. The numeric value w 1 of the numeric variable C' can be multiplied with the weight value W before being added to a prediction score when computing a prediction result. An updated machine learning model can be learned to capture the small variations in the relationship between the categorical variable C and the target that may result over time.” Examiner’s note, the 
Regarding to claim 5, is being rejected as the claim 3. 
Regarding to claim 8, is being rejected as the claim 3. 

Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EM N TRIEU whose telephone number is (571) 272-5747. The examiner can normally be reached on 7:30 - 5:00 M_TH. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent 
21.	Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/E.T./
Examiner, Art Unit 2126
/BABOUCARR FAAL/Primary Examiner, Art Unit 2184